DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-27 are pending. 
3.	Claims 1-4, 8-11, and 15-21 are examined. 
4.	All objections and rejections not set forth below have been withdrawn.
5. 	This Office Action is made Non-Final. 
Election/Restrictions
6.	Applicant's election with traverse of Group I, claims 1-4, 8-11, and 15-21 in the reply filed on April 5, 2022 is acknowledged.  In the previous Office Action, the requirement was still deemed proper and is therefore made FINAL
Claim 5-7, 12-14, and 22-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 5, 2022. 
Claim Interpretation
7.	In claim 1, the recitation “a sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 8, and SEQ ID NO: 10,” is interpreted as requiring full-length SEQ ID NO: 1-10.  
	Claim 3, as instantly amended, requires that a DNA probe hybridize under stringent conditions with DNA comprised in even MON95275, wherein the DNA comprised in corn event MON95275 comprises a nucleotide sequence selected from the group consisting of SEQ ID NO: 1, 2, 17, and a complete complement of any of the three.  It is noted that the wording of the claim does not require that the probe be able to hybridize with SEQ ID NO: 1, 2, 17 or their complements, only that the DNA with which the probe be able to hybridize comprise any of said sequences.  The claim is thus read as inclusive of a scenario wherein the probe hybridizes with a portion of a DNA molecule of corn event MON95275, which portion is different from SEQ ID NO: 1, 2, or 17.
	Claim 8, as instantly amended, was found indefinite.  Given that the claim does not require the full-length nucleic acid sequence of the corn event MON95275, it is interpreted as inclusive of a plant comprising any of SEQ ID NO: 1-10.
Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 3, 4, 8-11, 15-16, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, the term “stringent conditions” renders the claim indefinite.  The specification teaches, in paragraph 0087, as follows: “Regarding the amplification of a target nucleic acid sequence (e.g., by PCR) using a particular amplification primer pair, “stringent conditions” are conditions that permit the primer pair to hybridize only to the target nucleic acid sequence to which a primer having the corresponding wild-type sequence (or its complement) would bind and preferably to produce a unique amplification product, the amplicon, in a DNA thermal amplification reaction.”  This functional recitation, however, fails to sufficiently identify the hybridization conditions that would apply to the probe recited in claim 3.  The prior art teaches that even under conditions that would be reasonably considered “stringent,” a probe could hybridize with a target that has as little as 50% sequence identity to it (see Fourgoux-Nicol et al). Yet, in the instant case, it is unclear whether such probes are meant to be encompassed by the scope of the claim.  Given that claim 4 depends from claim 3 and fails to recite additional limitation overcoming its indefiniteness, claim 4 is indefinite as well. 
	In claim 8, the recitation “A corn plant… comprising corn event MON95275, wherein the corn event MON95275 is characterized by the detectable presence of the recombinant DNA molecule of claim 1” renders the claim indefinite, for the following reason.  The specification teaches that corn plants of event MON95275 comprise a unique combination of three transgenes of interest and the sequences of the native genome, which combination is reflected in the full-length SEQ ID NO: 10 (as discussed in more detail in the Scope of Enablement rejection below).  Yet the claim language would encompass any of SEQ ID NO: 1-10, which includes SEQ ID NO: 9 that does include the junction regions.  It is thus unclear what structures are encompassed by the claim.  Moreover, the term “characterized by” introduces further ambiguity into the claim language as it makes it unclear whether the event is required to comprise the recited DNA molecule or not.  Given that claims 9-11, 16, and 19-20 depend from claim 8 and fails to recite additional limitation overcoming its indefiniteness, these claims are indefinite as well.
	In claims 15 and 21, the limitation “a Cry75Aa1, a Vip4Da2, and a DvSnf7-targeting dsRNA expression cassette” renders the claims indefinite.  While the limitation implies a single expression cassette, the specification teaches that three separate cassettes were used to create the event (see paragraph 0053 on pg. 14-15, for example).  In addition, while the specification teaches cassettes encoding the two insecticidal proteins,  Cry75Aa1 and Vip4Da2, and a cassette expressing a dsRNA to suppress the insect pest’s native Snf7 protein (see Table 1 on page 19), the above recitation indicates a dsRNA cassette targeting all three proteins.  It is thus unclear what structure or structures are encompassed by the claims. 
Claim Rejections - 35 USC § 112(d)
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 2 remains and claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 is directed to the recombinant DNA molecules of claim 1, wherein said molecule if from corn event MON95725.  However, the DNA molecules of claim 1 are derived from said event, and thus claim 2 merely recites their source and does not introduce any further structural limitations to any of said DNA molecules.  
Similarly, claim 4 is directed to the DNA molecule of claim 3, but does not further limit the structure of said molecule.  Instead, claim 4 merely specifies a sample, for which said molecule can be used as a probe.  The recitation of said sample, however, does not impart any limitation on the product claimed in claim 4. 
For these reasons, claims 2 and 4 fail to properly further limit the subject matter of the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant argues that “claim 1 does not recite that recombinant DNA molecule is derived from corn event MON9572, and the recombinant DNA molecule recited in claim 1 is not necessarily from the corn event” (page 8 of the Remarks).  Applicant argues that “DNA derived from plants may carry plant-specific epigenetic modification” (page 9). 
This argument is not found to be persuasive.  The fact that the claim 1 does not expressly state that the claimed DNA molecule is from the event does not change the analysis.  The specification teaches that each of SEQ ID NO: 1-9 are comprised in SEQ ID NO: 10, which represents the full-length of the event.  This includes SEQ ID NO: 9, which represents the nucleotide sequence of the insert and excludes the junction regions.  
Regarding any epigenetic modifications comprised in plant DNA, if any such modifications were meant to be encompassed by claim 2, they are not recited in the claim language. Claim 2 recites no structural information other than the SEQ ID NO’s of claim 1.  This argument is thus not commensurate with the scope of the claims.  The rejection is maintained. 
Claim Rejections - 35 USC § 112(a)
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
13.	Claims 8-11, and 15-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a corn plant, cell, plant part, seed, or commodity product comprising the nucleic acid of the full-length SEQ ID NO: 10, which represents the full-length nucleotide sequence of corn event MON95275, does not reasonably provide enablement for any corn plant, seed, cell, plant part, microorganism, or commodity product comprising individual polynucleotide sequences, which represent portions of said event.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
	The rejection has been modified in view of Applicant’s amendments to the claims and argument in the Remarks. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims a corn plant, plant part, or cell comprising event MON95275 DNA characterized by the detectable presence of the DNA molecule of claim 1. Claim 1 comprise a DNA molecule of any of SEQ ID NO: 1-10.  Applicant claims a corn plant, plant part, or seed comprising DNA functional as a template in a DNA amplification method producing an amplicon diagnostic for the presence of the recombinant DNA molecule of claim 1.  
Applicant teaches transforming corn plants with three separate expression cassettes, two of which encoded insect toxins and one, a dsRNA targeting the native and essential corn rootworm gene called DvSnf7 (pages 14-15; Examples 1-2).  Applicant teaches selecting from the initial transformants those with the desirable expression of the Cry75Aa1 and Vip4Da2 proteins, and the DvSnf7 dsRNA (Example 3).  Applicant teaches that the plants comprising the resultant event, called MON95275, showed resistance to Western Corn Rootworm and other desirable characteristics, including stable yield (Examples 4-5).  Applicant teaches that SEQ ID NO: 10 is the full-length sequence of the event, comprising the sequence of the transgene as well as native corn genomic sequences flanking the event on the 3’ and 5’ ends. Applicant teaches that SEQ ID NO: 10 comprises SEQ ID NO: 1-9.  Applicant teaches that SEQ ID NO: 9 comprises the transgenic insert, while SEQ ID NO: 1-8 are oligonucleotides comprising the 3’ and 5’ junctions of the event and both genomic and transgenic DNA (see Brief Description of the Sequences on page 10-14; Fig. 1). 
Applicant does not teach how to predictably use an invention through the full scope of the claims.  Applicant has not taught how to use a corn seed, cell, or plant part comprising partial sequences of the event, as claimed.  Applicant has not taught how to use a microorganism comprising said sequences either.  For example, SEQ ID NO: 1 and 2 are 50-mers, SEQ ID NO: 3-4 are 100-mers that encompass the 5’ and 3’ end junctions and the surrounding nucleotides from the transgene and the corn genome. .  Said sequences will not confer insect tolerance to a plant. It is unclear how one of ordinary skill in the art would use a plant, plant part, or a microorganism comprising said short nucleic acid sequences.  Applicant has only taught how to use short nucleic acid sequences that encompass the junction regions in a method of detecting the presence of event MON95275.  Moreover, while the full-length nucleotide sequence of event MON95275 comprises the transgene of SEQ ID NO: 9, incorporated in a unique configuration, Applicant has not taught how to make or use a plant comprising SEQ ID NO: 9, wherein it is not part of event MON95275.  
The specification indicates that the enablement of the instant invention is limited to the transgenic corn plants, seeds, cells, or plant parts comprising the entire event MON95275, which is represented by the full-length SEQ ID NO: 10.  The specificaiton teaches that “MON95275 was created through plant transformation techniques used to insert heterologous DNA (also known as transgenic DNA) randomly into a chromosome of the genome of a corn cell to produce a genetically engineered corn cell, also referred to as a “transgenic” or “recombinant” corn cell.  Using this technique, many individual cells are transformed, each resulting in a unique “transgenic event” or “event” due to the random insertion of the foreign DNA into the genome. A transgenic plant is then regenerated from each individual transgenic cell. This results in every cell of the transgenic plant containing the uniquely inserted transgenic event as a stable part of its genome. This transgenic plant can then be used to produce seed which are then planted and grown into progeny plants, each containing the unique transgenic event” (page 17, paragraph 0060). 
The static nature of the event, due to its incorporation at a unique and unpredictable genomic site, does not permit flexibility as to the sequence that comprises the event.  For example, even though one of ordinary skill might be able to make a plant or cell comprising merely a short merely a short fragment of the event that overlaps the junction site, such as SEQ NO: 1-4, one would not be able to predictably use said plant or cell, without substantial additional teachings or experimentation.  
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Response to Arguments. 
Applicant argues that claim 2 does not recite a plant, part or commodity product.  Applicant argues that claims 8-11, 16, and 19-20 require event MON95275.  Applicant argues that claims 15 and 21 recite the expression cassettes, and that claims 17-18 recite a microorganism and not a plant and are thus enabled (pages 9-10). 
Regarding claim 2, the argument is found persuasive and the rejection has been modified accordingly.  However, with regard to the other claims, Applicant’s argument is not found to be persuasive.  As set forth above, the claims, as instantly amended, including claims 8, 15, and 21, are found indefinite.  However, they remain inclusive of plants, seeds, and microorganisms comprises partial nucleic acid sequences of event MON95275.   For the reasons set forth in the rejection, the specification has not taught how to use said genus of structures without undue trial and error experimentation. 
Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16.	Claims 3 and 4 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al (US Patent 10,316,330), taken with the evidence of Fourgoux-Nicol et al (Plant Mol. Biol. (1999) 40: 857-872).  This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on June 10, 2022 have been fully considered but they are not persuasive. 
Claims 3 and 4 are drawn to a DNA molecule comprising a polynucleotide segment of sufficient length to function as a DNA probe that hybridizes specifically under stringent conditions with corn event MON95275 in a sample.  The claims do not recite any sequence information for said DNA that can function as a probe.  Nor do they require a specific portion of the event with which the probe should hybridize.  Consequently, the claims would encompass a probe that would hybridize with any portion of event MON95275, including a portion of the transgene of SEQ ID NO: 9.  
Burns et al disclose, at SEQ ID NO: 35, a nucleic acid sequence of a corn event, that has 93.1% sequence identity over 21.9% of the length of the instant SEQ ID NO: 9.  Burns et al disclose a corn plant comprising said nucleic acid sequence (Example 1).  A partial sequence alignment is set forth below. As the alignment shows, the sequence of Burns et al encompasses multiples stretches with 100% identity to the instant SEQ ID NO: 9. 
; Sequence 35, Application US/15222789
; Patent No. 10316330
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  APPLICANT:Burns, Wen C
;  APPLICANT:Chay, Catherine A
;  APPLICANT:Cloninger, Cheryl L
;  APPLICANT:Deng, Mingqi
;  APPLICANT:Flasinski, Stanislaw
;  APPLICANT:Wu, Kunsheng
;  TITLE OF INVENTION: CORN EVENT MON 87411
;  FILE REFERENCE: MONS:308US
;  CURRENT APPLICATION NUMBER: US/15/222,789
;  CURRENT FILING DATE: 2016-07-28
;  PRIOR APPLICATION NUMBER: US 13/890,027
;  PRIOR FILING DATE: 2013-05-08
;  PRIOR APPLICATION NUMBER: 61/644,368
;  PRIOR FILING DATE: 2012-05-08
;  NUMBER OF SEQ ID NOS: 52
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 35
;  LENGTH: 8208
;  TYPE: DNA
;  OTHER INFORMATION: DNA construct 406
US-15-222-789-35

  Query Match             21.9%;  Score 3215.4;  DB 3;  Length 8208;
  Best Local Similarity   93.1%;  
  Matches 3463;  Conservative    0;  Mismatches  121;  Indels  135;  Gaps    4;

Qy        121 CCGTTGTCAATCAATTGGCAAGTCATAAAATGCATTAAAAAATATTTTCATACTCAACTA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7812 CCGTTGTCAATCAATTGGCAAGTCATAAAATGCATTAAAAAATATTTTCATACTCAACTA 7753

Qy        181 CAAATCCATGAGTATAACTATAATTATAAAGCAATGATTAGAATCTGACAAGGATTCTGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7752 CAAATCCATGAGTATAACTATAATTATAAAGCAATGATTAGAATCTGACAAGGATTCTGG 7693

Qy        241 AAAATTACATAAAGGAAAGTTCATAAATGTCTAAAACACAAGAGGACATACTTGTATTCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7692 AAAATTACATAAAGGAAAGTTCATAAATGTCTAAAACACAAGAGGACATACTTGTATTCA 7633

Qy        301 GTAACATTTGCAGCTTTTCTAGGTCTGAAAATATATTTGTTGCCTAGTGAATAAGCATAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7632 GTAACATTTGCAGCTTTTCTAGGTCTGAAAATATATTTGTTGCCTAGTGAATAAGCATAA 7573

Qy        361 TGGTACAACTACAAGTGTTTTACTCCTCATATTAACTTCGGTCATTAGAGGCCACGATTT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7572 TGGTACAACTACAAGTGTTTTACTCCTCATATTAACTTCGGTCATTAGAGGCCACGATTT 7513

Qy        421 GACACATTTTTACTCAAAACAAAATGTTTGCATATCTCTTATAATTTCAAATTCAACACA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7512 GACACATTTTTACTCAAAACAAAATGTTTGCATATCTCTTATAATTTCAAATTCAACACA 7453

Qy        481 CAACAAATAAGAGAAAAAACAAATAATATTAATTTGAGAATGAACAAAAGGACCATATCA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7452 CAACAAATAAGAGAAAAAACAAATAATATTAATTTGAGAATGAACAAAAGGACCATATCA 7393

Qy        541 TTCATTAACTCTTCTCCATCCATTTCCATTTCACAGTTCGATAGCGAAAACCGAATAAAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7392 TTCATTAACTCTTCTCCATCCATTTCCATTTCACAGTTCGATAGCGAAAACCGAATAAAA 7333

Qy        601 AACACAGTAAATTACAAGCACAACAAATGGTACAAGAAAAACAGTTTTCCCAATGCCATA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7332 AACACAGTAAATTACAAGCACAACAAATGGTACAAGAAAAACAGTTTTCCCAATGCCATA 7273

Qy        661 ATACTCAAACTCAGTAGGATTCTGGTGTGTGCGCAATGAAACTGATGCATTGAACTTGAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7272 ATACTCAAACTCAGTAGGATTCTGGTGTGTGCGCAATGAAACTGATGCATTGAACTTGAC 7213

Qy        721 GAACGTTGTCGAAACCGATGATACGAACGAAAGCTAGGCCTCAGCGAGTACCGCTGGCGA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7212 GAACGTTGTCGAAACCGATGATACGAACGAAAGCTAGGCCTCAGCGAGTACCGCTGGCGA 7153

Qy        781 TCTAATCCATGATATCGTGAACATCATCTACATTCAAATTCTTATGAGCTTTCTTAAGGG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7152 TCTAATCCATGATATCGTGAACATCATCTACATTCAAATTCTTATGAGCTTTCTTAAGGG 7093

Qy        841 CATCTGCAGCATTTTTCATAGAATCTAATACAGCAGTATTTGTGCTAGCTCCTTCGAGGG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7092 CATCTGCAGCATTTTTCATAGAATCTAATACAGCAGTATTTGTGCTAGCTCCTTCGAGGG 7033

Qy        901 CTTCCCTCTGCATTTCAATAGTTGTAAGGGTTCCATCTATTTGTAGTTGGGTCTTTTCCA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       7032 CTTCCCTCTGCATTTCAATAGTTGTAAGGGTTCCATCTATTTGTAGTTGGGTCTTTTCCA 6973

Qy        961 ATCGTTTCTTCTTTTTGAGGGCTTGGAGTGCAACTCTTTTATTTTTCGACGCATTTTTCT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6972 ATCGTTTCTTCTTTTTGAGGGCTTGGAGTGCAACTCTTTTATTTTTCGACGCATTTTTCT 6913

Qy       1021 TTGCGCTCCTGCAGGCGGCCGCGTGGATGAGGAGTTAATCGGTCGTGTGAGAGTAGTGAT 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6912 TTGCGCTCCTGCAGGCGGCCGCGTGGATGAGGAGTTAATCGGTCGTGTGAGAGTAGTGAT 6853

Qy       1081 CGAGTGGATGTCGTCGAGAGTGATGAGTGTTGATGTTGTTAGTGATATGTGGTAGAAGGT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6852 CGAGTGGATGTCGTCGAGAGTGATGAGTGTTGATGTTGTTAGTGATATGTGGTAGAAGGT 6793

Qy       1141 ATCGTGATAAAGCGTTAACGCGATCGCAGTACTTGCAAAGAAAAATGCGTCGAAAAATAA 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6792 ATCGTGATAAAGCGTTAACGCGATCGCAGTACTTGCAAAGAAAAATGCGTCGAAAAATAA 6733

Qy       1201 AAGAGTTGCACTCCAAGCCCTCAAAAAGAAGAAACGATTGGAAAAGACCCAACTACAAAT 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6732 AAGAGTTGCACTCCAAGCCCTCAAAAAGAAGAAACGATTGGAAAAGACCCAACTACAAAT 6673

Qy       1261 AGATGGAACCCTTACAACTATTGAAATGCAGAGGGAAGCCCTCGAAGGAGCTAGCACAAA 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6672 AGATGGAACCCTTACAACTATTGAAATGCAGAGGGAAGCCCTCGAAGGAGCTAGCACAAA 6613

Qy       1321 TACTGCTGTATTAGATTCTATGAAAAATGCTGCAGATGCCCTTAAGAAAGCTCATAAGAA 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6612 TACTGCTGTATTAGATTCTATGAAAAATGCTGCAGATGCCCTTAAGAAAGCTCATAAGAA 6553

Qy       1381 TTTGAATGTAGATGATGTTCACGATATCATGGATGGTATCGCACAGCGACTGCTGAGGGA 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6552 TTTGAATGTAGATGATGTTCACGATATCATGGATGGTATCGCACAGCGACTGCTGAGGGA 6493

Qy       1441 CGTCGAGCTCCCGCTTGGTATCTGCATTACAATGAAATGAGCAAAGACTATGTGAGTAAC 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6492 CGTCGAGCTCCCGCTTGGTATCTGCATTACAATGAAATGAGCAAAGACTATGTGAGTAAC 6433

Fourgoux-Nicol et al provide evidence that a probe having less than 50% sequence identity to a polynucleotide fragment could hybridize with that polynucleotide under stringent conditions that include three consecutive 30 min washes in 2X, 1X, and 0.1X SSC with 0.1% SDS at 650C. (Plant Mol. Biol. (1999) 40: 857-872; see page 859, left col., 2nd paragraph; page 862, Fig. 2).
Given the evidence of Fourgoux-Nicol et al, the nucleic acid of Burns et al comprises multiple regions that would hybridize with the DNA of the instant event under stringent conditions.  The corn plant of Burns et al will also read on the corn plant of the instant claim 21.  For this reason, the disclosure of Burns et al anticipates the limitations of the instant claims. 

17.	Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession Number MH973511 (submitted on September 24, 2018). 
	Claims 3, as instantly amended, recites a DNA molecule that hybridizes to the nucleic acid of SEQ ID NO: 17 or to a complete complement thereof. 
GenBank Accession Number MH973511 discloses a nucleic acid sequence that has 100% sequence identity to SEQ ID NO: 17.  The sequence alignment is set forth below. 
Binary vector pKT pKT-NB-H2BsfGFP, complete sequence
Sequence ID: MH973511.1 Length: 10171Number of Matches: 1
Range 1: 237 to 255
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
38.2 bits(19)
5.3
19/19(100%)
0/19(0%)
Plus/Plus


Query  1    ATACTCATTGCTGATCCAT  19
            |||||||||||||||||||
Sbjct  237  ATACTCATTGCTGATCCAT  255

	Given that the sequence of the GenBank Accession Number is identical to SEQ ID NO: 17, it will hybridize with its complement. 
	Response to Arguments. 
	Applicant argues that the amendments to claims 3 and 21 overcome the rejection (pages 10-11).  This is not found to be persuasive.  The amendments are acknowledged and the rejection has been modified accordingly.  However, claims 3 and 4 remain rejected for the reasons set forth above.  As explained in the Claim Interpretation section, claim 3 continues to read on a DNA molecule that hybridizes with the portions of the DNA of the event other than SEQ ID NO: 1 and 2.  Moreover, the claim, as instantly amended, recites SEQ ID NO: 17 or its complement.  A nucleic acid sequence with 100% identity to SEQ ID NO: 17 is disclosed in the prior art.  The rejection is maintained. 
Conclusion
18.	No claims are allowed. 
19.	Claims 1, 2, 8-11, and 15-21 appear free from the prior art. The prior art does not teach o reasonably suggest any of the SEQ ID NO: 1-8 or 10, all of which encompass a unique junction region between the corn event MON95275 and the corn native genome; or to teach or suggest the full-length nucleic acid sequence of the transgenic insert of SEQ ID NO: 9.  Claim 21, as instantly amended, also appears to be free from the prior art, as it does not appear to teach the presence of a DNA diagnostic for the molecule of claim 1 in combination with two cassettes encoding the Cry75Aa1 or Vip4Da2 proteins, and a DvSnf7-targeting expression cassette.	
The closest prior art is Burns et al (US Patent 10,316,330), discussed above, which teaches a nucleic acid sequence having 21.9 % identity to the instant SEQ ID NO: 9 over 93.1% of the length of SEQ ID NO: 9.  It is noted that a number of additional prior art references teach a nucleic acid sequence with the same percent identity to SEQ ID NO: 9 (see Sequence Search Results for SEQ ID NO: 9 against the Issued Patents and Published Applications databases).  
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662